[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Goldberger, Slip Opinion No. 2019-Ohio-4844.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2019-OHIO-4844
                     DISCIPLINARY COUNSEL v. GOLDBERGER.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
     may be cited as Disciplinary Counsel v. Goldberger, Slip Opinion No.
                                   2019-Ohio-4844.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct—Public
        reprimand.
(No. 2019-1077—Submitted September 11, 2019—Decided November 27, 2019.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2019-019.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Robert Goldberger, of Mansfield, Ohio, Attorney
Registration No. 0022372, was admitted to the practice of law in Ohio in 1976.
        {¶ 2} In a formal complaint certified to the Board of Professional Conduct
on April 11, 2019, relator, disciplinary counsel, charged Goldberger with five
ethical violations relating to his representation of a single client. A panel of the
board considered the cause on the parties’ consent-to-discipline agreement. See
Gov.Bar R. V(16).
       {¶ 3} In their consent agreement, the parties stipulated that in November
2016, Goldberger agreed to represent Pamela Imhoff in a dispute with her lender
regarding her mortgage escrow account. Goldberger did not communicate to
Imhoff the nature and scope of his representation or the basis or rate of his fee. And
although he told her to stop paying her mortgage, he did not advise her regarding
the potential consequences of that course of action. In February 2017, Goldberger
advised Imhoff that he was still reviewing the documents that she had provided
him.
       {¶ 4} After several months passed without communication from
Goldberger, Imhoff stopped by his office on multiple occasions but found no one
there—and Goldberger did not return her telephone calls. He did send Imhoff a
letter requesting additional information in September 2017 and another in October
(that she never received) questioning whether retaining her house was “worth the
effort,” but he never attempted to communicate with her lender. In November
2017, Imhoff paid Goldberger $300 to file an action on her behalf, but a few months
later, he revealed that he had not filed the case. Imhoff then demanded that
Goldberger refund the $300, and he complied.
       {¶ 5} On May 1, 2018, Imhoff’s lender filed a foreclosure action against
her. Although she was able to resolve the case, she incurred an additional $7,600
in fees, costs, and interest as a result of Goldberger’s advice and neglect.
       {¶ 6} The    parties   stipulated   that   Goldberger’s    conduct      violated
Prof.Cond.R. 1.1 (requiring a lawyer to provide competent representation to a
client), 1.3 (requiring a lawyer to act with reasonable diligence in representing a
client), 1.4(a) (requiring a lawyer to reasonably communicate with a client), 1.4(b)
(requiring a lawyer to explain a matter to the extent reasonably necessary to permit
a client to make informed decisions regarding the representation), and 1.5(b)




                                           2
(requiring a lawyer to communicate the nature and scope of the representation as
well as the basis or rate of the fee and expenses within a reasonable time after
commencing the representation).
        {¶ 7} The parties stipulated that the only aggravating factor present is that
Goldberger committed multiple offenses. See Gov.Bar R. V(13)(B)(4). Stipulated
mitigating factors include the absence of prior discipline, the absence of a dishonest
or selfish motive, Goldberger’s timely, good-faith payment of $7,600 in restitution
to Imhoff, his full disclosure and cooperative attitude toward the disciplinary
proceedings, and his good character and reputation. See Gov.Bar R. V(13)(C)(1)
through (5). Based on Goldberger’s stipulated misconduct and the aggravating and
mitigating factors, the parties have agreed that the appropriate sanction is a public
reprimand.
        {¶ 8} The board found that the consent-to-discipline agreement conforms to
Gov.Bar R. V(16) and recommends that we adopt the agreement in its entirety. In
support of that recommendation, the board cited two cases in which this court has
publicly reprimanded attorneys in similar circumstances. See, e.g., Cincinnati Bar
Assn. v. Flessa, 156 Ohio St. 3d 556, 2019-Ohio-1722, 130 N.E.3d 265 (publicly
reprimanding an attorney who accepted a retainer but failed to provide the
contracted legal services and failed to reasonably communicate with his client);
Akron Bar Assn. v. Harsey, 142 Ohio St. 3d 97, 2015-Ohio-965, 28 N.E.3d 86
(publicly reprimanding an attorney who neglected one client’s criminal appeal and
failed to reasonably communicate with the client, failed to adequately explain his
fee to another client, and failed to deposit client funds into his client trust account);
see also Disciplinary Counsel v. Domis, 156 Ohio St. 3d 360, 2019-Ohio-955, 126
N.E.3d 1129 (publicly reprimanding an attorney who moved out of state without
notifying the court or prosecutor of his intention to withdraw from the case before
failing to appear at a scheduled status conference).




                                           3
       {¶ 9} Upon our review of the record, we agree that Goldberger’s conduct
violated Prof.Cond.R. 1.1, 1.3, 1.4(a), 1.4(b), and 1.5(b) and that a public reprimand
is the appropriate sanction for that misconduct. We therefore adopt the parties’
consent-to-discipline agreement.
       {¶ 10} Accordingly, Robert Goldberger is hereby publicly reprimanded.
Costs are taxed to Goldberger.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                 _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Jennifer A. Bondurant,
Assistant Disciplinary Counsel, for relator.
       Lane, Alton and Horst, L.L.P., and Rick E. Marsh, for respondent.
                                 _________________




                                          4